DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17, 20 and  objected to because of the following informalities:  
Claims recite “AC_O” which seems to be a typographical error and it should be “AC_VO” according to the review of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Firstly, claim recites, “second type STAs not supporting the latency sensitive communication”. This, however, is not supported by the disclosure of the current application as originally filed. The closes disclusre is

 “[0066] For example, these values (i.e., selection likelihood per AC) may be determined according to a number of STAs requiring latency-sensitivity and a number of legacy STAs, which are all currently being processed by the AP within the BSS. Additionally, the likelihood value may be determined by also considering a currently available remaining amount of resource. The likelihood value may vary consistently, and the varied likelihood value may be delivered to the STA periodically or aperiodically.” 
This does not support that the “legacy STAs” are not supporting “latency sensitive communication”. At most, it supports that legacy STAs are present among STAs that require latency sensitivity. 
Furthermore, there is also no support for “…AC_LL is related to shortest CW among the available ACs, wherein the AC_VO is related to a second shortest CW among the available ACs…”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIEN et al (US 2018/0139652) in view of WENTINK (US 2004/071154) further in view of XIN et al (US 2021/0337594)
Regarding claim 1, 18,   LIEN et al (US 2018/0139652) discloses method performed by a transmitting station (STA) of a wireless network system (LIEN: Fig. 4, a terminal, equivalent to transmitting station), the method comprising: 
receiving, from an access point (AP), control information related to a first probability value (LIEN: Fig. 2, ¶31, ¶26, ¶33, probability value/barring parameter is sent to the terminal), wherein the first probability value is set based on a number of first type STAs communication latency-sensitive communication and a number of second type STAs not communicating latency-sensitive communication (LIEN: ¶29, ¶30, the probability value/barring parameters is based on the number of terminals including the terminals that are communicating latency sensitive communication and the ones that are not communicating a latency-sensitive traffic for example with a probability 0);
determining a group of uplink (UL) traffic of the transmitting STA among available classes, wherein the available groups include a low latency class related to the latency-sensitive communication and a legacy latency class (LIEN: Fig. 8, Fig. 4, ¶44-45, ¶3-4 for a traffic to be transmitted from a terminal (UL traffic), an access class/category is determined i.e. the access channel out of a plurality of access channel with respective traffic load condition is determined; at least one channel for the higher probability than a 0 probability value and another channel with equal to 0 probability value (equivalent to legacy class));
wherein a sum of the first probability value and the second probability value is equal to 1 (LIEN: ¶45-47, a first channel (access group) has a corresponding first probability and the second channel has a corresponding second probability, as determined by the terminal; N is equal to two and the total probability values is 1);
and transmitting the UL traffic based on the determined access group of the UL traffic (LIEN: ¶47, Fig. 4, the terminal performs the transmission of its traffic using a channel selected (access class/category selected)).
LIEN remains silent regarding the STAs not communicating latency sensitive communication are STAs that do not support latency sensitive communication.
However, WENTINK (US 2004/071154) discloses the STAs not communicating latency sensitive communication are STAs that do not support latency sensitive communication (WENTINK: ¶49, ¶9, some STAs of the AP are legacy stations not supporting low latency communication access and some are STAs that support low latency).
A person of ordinary skill in the art working with the invention of LIEN  would have been motivated to use the teachings of WENTINK as it provides a technique to achieve higher compatibility by establishing communication with legacy STAs at the same time as non-legacy stations .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN with teachings of WENTINK in order to improve backward compatibility.
LIEN modified by WENTINK remains silent regarding the group being a class and after the UL traffic is determined as the low latency class, determining an access category (AC) of the UL traffic among available ACs for the low latency class , wherein the AC is related to determining a contention window (CW) of the transmitting STA for Enhanced Distributed Channel Access (EDCA), wherein the available ACs for the low latency class include an AC of low latency (ACLL), an AC of Voice (ACVO), an AC of Video (AC VI), an AC of Best Effort (ACBE), and an AC of Background (AC_BK), wherein the AC_LL is related to a shortest CW among the available ACs, wherein the AC_VO is related to a second shortest CW among the available ACs, wherein the AC of the UL traffic is determined as the AC_LL based on the first probability value and determined as the AC_VO based on a second probability value.
However, XIN et al (US 2021/0337594) discloses the group being a class (XIN: ¶55-56, 100, RTA, non-RTA, and UP classification) and after the UL traffic is determined as the low latency class, determining an access category (AC) of the UL traffic among available ACs for the low latency class , wherein the AC is related to determining a contention window (CW) of the transmitting STA for Enhanced Distributed Channel Access (EDCA), wherein the available ACs for the low latency class include an AC of low latency (ACLL), an AC of Voice (ACVO), an AC of Video (AC VI), an AC of Best Effort (ACBE), and an AC of Background (AC_BK) (XIN: ¶109, ¶118-130, a low latency class is determined to be the class of the UL traffic among the five access categories), wherein the AC_LL is related to a shortest CW among the available ACs, wherein the AC_VO is related to a second shortest CW among the available ACs, wherein the AC of the UL traffic is determined as the AC_LL based on the first probability value and determined as the AC_VO based on a second probability value (XIN: ¶31, ¶144, ¶119, the contention time (window) is shorter for higher probability and longer for lower probability; R_VO i.e. LL Access Category has a higher probability and thus lower CW than the A_VO ).
A person of ordinary skill in the art working with the invention of LIEN modified by WENTINK would have been motivated to use the teachings of XIN as it identifies RTA packets from non-RTA packets and all the packets use the same random channel access scheme under CSMA/CA. Also, it guarantees that the packets with higher priority are always transmitted first, especially when the channel is required for RTA packet traffic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN modified by WENTINK with teachings of XIN in order to improve traffic scheduling for efficient handing of the low latency traffic.

Regarding claim 16, 19,  LIEN modified by WENTINK modified by XIN discloses method of claim 1, wherein the AC of the UL traffic is valid for a pre-determined time period (XIN: ¶68-69, ¶78, AC is established for at least a service period). 

Regarding claim 17,20,  LIEN modified by WENTINK modified by XIN discloses method of claim 1, wherein the legacy latency class is related to four available ACs consisting of the AC_O (assumed to be a typo and assumed to be AC_VO), the AC_VI, the AC_BE, and the AC_BK (XIN: Fig. 1, ¶32-33, the four legacy categories are AC_VO, AC_VI, AC_BE and AC_BK).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Applicants argue that LIEN does not disclose
“
    PNG
    media_image1.png
    112
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    607
    media_image2.png
    Greyscale
”
Examiner respectfully discloses that LIEN expressly discloses that a first probability value is transmitted in terms of the access class barring parameter value. In ¶43-44, LIEN states:

[0043] After determining the N access class barring parameters, the transceiver 13 of the base station 1A can broadcast N access class barring parameters (i.e., broadcast P.sub.self=[p.sub.1, . . . , p.sub.N]) and N corresponding access class barring periods. The transceiver 93 of the communication terminal 9A may be configured to receive the N access class barring parameters broadcasted by the base station 1A, and the processor 91 of the communication terminal 9A may be configured to determine a random access channel candidate from the N random access channels according to the N access class barring parameters.
[0044] Further, after receiving the N access class barring parameters broadcasted by the base station 1A, the processor 91 of the communication terminal 9A can determine a probability value k.sub.n for each of the N random access channels, and wherein n is an integer ranging from 1 to N. Then, the processor 91 of the communication terminal 9A can determine the random access channel candidate according to the probability values, and wherein if a greater access class barring parameter represents a lower access barring extent (e.g., in the access class barring mechanism proposed by the 3GPP), then the probability value k.sub.n determined by the processor 91 for the random access channel corresponding to the greater access class barring parameter is greater.

Further, this probability values is based on all the terminals access the N random access channels.
[0028] The processor 11 of the base station 1 may be configured to determine at least one access class barring parameter based on load balance of a plurality of random access channels.

[0030] …The channel load may comprise various factors, for example but not limited to: the number of communication terminals using each random access channel, the delay time of data transmission on each random access channel, etc.

	LIEN, however remains silent that all the STAs accessing the channels include legacy and non-legacy STAs. This technique, however, is well known in the art in order to accommodate older STAs as well as newer STAs. The newly cited reference, WENTINK (US 2004/071154) discloses the STAs not communicating latency sensitive communication are STAs that do not support latency sensitive communication (WENTINK: ¶49, ¶9, some STAs of the AP are legacy stations not supporting low latency communication access and some are STAs that support low latency).
A person of ordinary skill in the art working with the invention of LIEN  would have been motivated to use the teachings of WENTINK as it provides a technique to achieve higher compatibility by establishing communication with legacy STAs at the same time as non-legacy stations .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN with teachings of WENTINK in order to improve backward compatibility.

Applicants continue to argue that the 5 (five) access categories are not disclosed by LIEN and that the first probability value is corresponding to AC_LL and the second probability value is corresponding to AC_VO. However, the newly cited reference XIN, expressly discloses this.
XIN et al (US 2021/0337594) discloses the group being a class (XIN: ¶55-56, 100, RTA, non-RTA, and UP classification) and after the UL traffic is determined as the low latency class, determining an access category (AC) of the UL traffic among available ACs for the low latency class , wherein the AC is related to determining a contention window (CW) of the transmitting STA for Enhanced Distributed Channel Access (EDCA), wherein the available ACs for the low latency class include an AC of low latency (ACLL), an AC of Voice (ACVO), an AC of Video (AC VI), an AC of Best Effort (ACBE), and an AC of Background (AC_BK) (XIN: ¶109, ¶118-130, a low latency class is determined to be the class of the UL traffic among the five access categories), wherein the AC_LL is related to a shortest CW among the available ACs, wherein the AC_VO is related to a second shortest CW among the available ACs, wherein the AC of the UL traffic is determined as the AC_LL based on the first probability value and determined as the AC_VO based on a second probability value (XIN: ¶31, ¶144, ¶119, the contention time (window) is shorter for higher probability and longer for lower probability; R_VO i.e. LL Access Category has a higher probability and thus lower CW than the A_VO ).
A person of ordinary skill in the art working with the invention of LIEN modified by WENTINK would have been motivated to use the teachings of XIN as it identifies RTA packets from non-RTA packets and all the packets use the same random channel access scheme under CSMA/CA. Also, it guarantees that the packets with higher priority are always transmitted first, especially when the channel is required for RTA packet traffic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN modified by WENTINK with teachings of XIN in order to improve traffic scheduling for efficient handing of the low latency traffic.
All the arguments remaining are based on above arguments, and are fully addressed as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461